





exhibit 10.15


The Hertz Corporation
999 Vanderbilt Beach Road
Naples, FL 34108
October 11, 2015
Maryann Waryjas
Dear Maryann:
I am very pleased to confirm our offer of employment for the position of Senior
Vice President, General Counsel of the Hertz Equipment Rental Corporation
(''HERC''). This position will report directly to Larry Silber, Chief Executive
Officer of HERC and will be based out of our Bonita Springs, FL location. Your
start date is expected to be November 11, 2015. References to "the Company" or
"Hertz" refer to The Hertz Corporation or Hertz Global Holdings, Inc.
Your base salary, paid on a bi-weekly basis, will be $15,384.62 which equates to
an annualized salary of $400,000. This offer is contingent upon presentation of
legally required documentation establishing your right to work in the United
States, including compliance with Federal immigration employment law
requirements, and agreement to enter into and signing an Employee
Confidentiality & Non-Solicitation Agreement.
You are eligible to participate in the Hertz Incentive Plan for 2016, which
provides for a target payment of 65% of your eligible earnings. Actual payout is
contingent upon the Company's financial performance, and your performance. Hertz
retains the right and sole discretion to amend, modify or rescind such plan at
any time and for any reason.
In addition you will receive a one-time sign on bonus of $75,000.00, less
applicable taxes, payable after 30 days of employment. Your acceptance of that
amount is contingent upon you remaining with the Company for at least 12 months.
Should you voluntarily resign from your employment or are terminated for Cause
(as defined below) within 12 months of your employment start date, you agree
that you will not have earned this sign on bonus, and you therefore agree to
repay the gross amount of the sign on bonus of $75,000 .00 to Hertz, within 30
days of your last day of employment.
In consideration of amounts that you will forfeit with your current employer,
you will be awarded a time­vesting restricted stock unit grant in the face
amount of $150,000. Upon spin, this grant will be converted into equity awards
of the Hertz Equipment Rental Company. These awards will be granted at the fair
market value on the grant date and will vest over a three year period assuming
continued employment. Following your commencement of employment, the grant date
will be established during the next open window. In 2016 and beyond your target
annual equity grant will be at least $375,000.
Generally, equity grants are subject to approval by the Compensation Committee
of the Hertz Board of Directors and are subject to its sole and exclusive
discretion for all key executives and key employees. Generally awards are based
upon, or denominated as, a dollar value and may be all or partially granted in
the form of Restricted Stock Units, Performance-based Restricted Stock Units,
and stock options and are subject to the Committee's sole and exclusive
discretion. Grants are made in accordance with the Company's Equity Grant
Policy.
You will be eligible for service vehicle privileges in this role. This privilege
provides for the use of a Hertz service vehicle for personal and professional
use. The service vehicle use policy will be reviewed with you


1

--------------------------------------------------------------------------------





upon commencement of your employment. You will be entitled to 20 days of
vacation per calendar year per the terms and conditions of the Hertz Corporation
vacation policy.
You are eligible for relocation assistance according to the terms and conditions
of Hertz's Employee Relocation Policy. Among the benefits under this policy, the
Company will provide reimbursement for expenses related to the sale and purchase
of your primary home in addition to movement of your household goods through a
vendor selected by the Company. The policy to the contrary notwithstanding, the
Company will provide you temporary housing for up to three (3) months. All
relocation expenses are expected to be reasonable and customary for the area and
are subject to pre-approval by the Company. This assistance will be available
for twelve months following the initiation of your relocation. Please note that
if you voluntarily leave the employment of Hertz prior to the first anniversary
of the commencement of your position, you will be required to reimburse the
Company for the entire amount of the expenditures regarding your relocation. The
terms and conditions of the relocation agreement, including but not limited to
any repayment obligations, will be provided for in a separate relocation
agreement upon acceptance and initiation of the relocation. Prior to the
initiation of the relocation as well as receiving any relocation reimbursement,
you will be required to execute a separate relocation agreement.
Hertz provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Hertz Custom Benefit Program. This
benefits program offers you numerous coverage options for:
Ÿ Medical
Ÿ Accidental Death and Dismemberment
Ÿ Dental
Ÿ Long Term Disability
Ÿ Vision
Ÿ Dependent Care Flexible Spending Account
Ÿ Life Insurance
Ÿ Health Care Flexible Spending Account
Ÿ Dependent Life Insurance
 

Until you become eligible to participate in the medical, dental and vision
program, the Company will pay your COBRA premiums incurred to continue such
benefits through your current employer.
Additionally, you will be eligible for the Hertz Income Savings Plan (401k)
after you complete one-year of employment. Hertz matches your contributions
(both before-tax and Roth after-tax contributions) dollar for dollar on the
first 3% of your Eligible Compensation you contribute and 50 cents on the dollar
for the next 2% of your Eligible Compensation you contribute. You are always
100% vested in the Company matching contributions and your contributions you
make to the Plan and any related investment earnings. In addition the Company
will pay your reasonable professional fees incurred to negotiate and prepare
these arrangements up to $10,000.00.
It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned an Employee Confidentiality & Non-Solicitation
Agreement. It is also a fundamental term and condition of your employment that:
(i)
You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have from any third
party, including but not limited to any current or former employer.



(ii)You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation),to any
third party, including but not limited to any current or prior employer.
(iii)You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any


2

--------------------------------------------------------------------------------





current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.


(iv)During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).


(v)During your employment with the Company you may not serve on more than one
outside for-profit company Board without the written consent of the Company.


(vi)    You will not disclose at any time (except for business purposes on
behalf of the Company) any confidential or proprietary material of the Company.
That material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company's policies and procedures.
(vii)    You agree that all documents (paper or electronic) and other
information related in any way to the Company shall be the property of the
Company, and will be returned to the Company upon the end of your employment
with the Company.
(viii)    You agree that should a court issue injunctive relief to enforce any
term of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney's
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.
(ix)    You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this agreement may be enforced by the Company
or its successors or assigns and by your heirs and legal representatives.
The forgoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the forgoing
terms and conditions or should the forgoing representation and warranty be
inaccurate or false, it will result in your immediate termination from the
Company. In addition, you agree that you will indemnify and save harmless to the
Company and its directors, officers, employees and agents from any and all
claims and demands incurred by any of them directly or indirectly arising from
any breach of the forgoing terms or conditions or any inaccuracy or
misrepresentation of the forgoing representation and warranty.
At times during your employment and thereafter during which you may be subject
to liability for your acts and omissions occurring during your employment, you
will be indemnified and held harmless (including advances of attorneys fees and
expenses), in a manner consistent with other similarly situated executives. Upon
or just prior to spin, the Company will enter into an indemnification agreement
with you that protects and indemnifies you, provides D & O coverage, and
advances attorneys fees and expenses on the same basis as the Company provides
such protections to its senior officers.
In the event your position with Hertz is eliminated or your employment is
terminated for any reason other than for cause and other than your voluntary
resignation, then you will be eligible to receive a lump sum severance payment
equal to 1.0 times the sum of your annual base salary and target bonus amount.
Payment of any such severance shall be contingent upon the execution of a
General Release including non-solicitation and non-disclosure provisions. For
purposes of this letter, "Cause" means your (i) willful and continued failure to
perform substantially your material duties with HERC (other than any such
failure resulting from your incapacity due to physical or mental illness) after
a written demand for substantial performance specifying the manner in which you
have not performed such duties is delivered by the Chief Executive Officer of
HERC to you, (ii) engaging in willful and serious misconduct that is injurious
to the Company or


3

--------------------------------------------------------------------------------





any of its subsidiaries, (iii) one or more acts of fraud or personal dishonesty
resulting in or intended to result in personal enrichment at the expense of HERC
or any of its subsidiaries, (iv) substantial abusive use of alcohol, drugs or
similar substances that, in the sole judgment of HERC, impairs your job
performance, (v) material violation of any material HERC policy that results in
material harm to HERC or any of its subsidiaries or (vi) indictment for or
conviction of a felony or of any crime (whether or not a felony) involving moral
turpitude.
In addition, if your employment is involuntarily terminated for any reason other
than Cause: (i) prior to (and not in connection with) a change in control, each
outstanding equity grant will vest proportional to the number of completed
months of service since each grant was made divided by the total number of
months in the vesting period for each grant, provided, upon any such termination
the $150,000 sign-on RSU grant will vest in full; or (ii) in connection with or
following a change in control, each outstanding equity grant will vest in full.
If HERC is sold before being spun and your employment with the Company is
involuntarily terminated for any reason other than cause in connection with, on
or within 24 months after the sale, each outstanding equity grant will vest
fully in addition to your entitlement to the severance payment above.
In the event that there is neither a spinoff nor a sale of HERC consummated on
or before the 2nd anniversary of your start date, at any time during the 60 days
following such 2nd anniversary, you may voluntarily resign your employment and
such resignation will be treated as a Company termination without cause.
Per Hertz's standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Hertz is at will, and either you or the Company may
terminate employment at any time, with or without cause, subject to the terms of
this letter. In addition, by signing this letter, you acknowledge that this
letter sets forth the entire agreement between you and the Company regarding
your employment with the Company, and fully supersedes any prior agreements or
understandings, whether written or oral.
It is the intent of the Company and you that the payments and benefits under
this employment letter shall comply with or be exempt from Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, "Section 409A''), and accordingly, to the maximum extent
permitted, shall be interpreted to be in compliance with or exempt from Section
409A. To the extent that Section 409A applies, a termination of your employment
shall not be deemed to have occurred unless such termination is also a
"separation from service" under Section 409A. Anything herein to the contrary
notwithstanding, if you are deemed on the date of termination to be a "specified
employee" under Section 409A(a)(2)(B),then with regard to any payment that is
considered deferred compensation under Section 409A payable on account of a
"separation from service" shall not be paid until the earlier of the expiration
of the 6-month period following such separation from service and the date of
your death, to the extent such postponement is required under Section 409A. Your
right to receive any installment payment pursuant to this employment letter
agreement shall be treated as a right to receive a series of separate and
distinct payments. All expense reimbursements provided for under this employment
letter shall be paid not later than the last day of the first full taxable year
of the Company that ends after the date of such payment.
This offer is irrevocable and open for your acceptance until October 9, 2015 at
6:00 PM Eastern time, Maryann, we are very excited to have you join Hertz and
look forward to the opportunity to work with you.
Very truly yours,
/s/ Christian Cunningham
Christian Cunningham
Senior VP, Chief Human Resources Officer


4

--------------------------------------------------------------------------------





ACCEPTANCE
I, Maryann Waryjas, have read, understand, and having had the opportunity obtain
independent legal advice hereby voluntarily accept and agree to the terms and
conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non-Solicitation Agreement.
/s/ Maryann Waryjas
10-28-2015
Maryann Waryjas
Date:
Enclosures
 
cc: L. Silber
C. Cunningham
M. Harrison
 







5